DETAILED ACTION
This office action is in response to the communication(s) filed 12/26/2019. Currently, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 10-14, and 16- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsuch Lin Lee (US PG PUB no: 2013/0292719) hereinafter “Lee” in view of Fu-Shou Tsai (US PG PUB No: 2018/0033633), hereinafter “Tsai”. (FP 7.21.aia)
Regarding claim 51: 
Lee teaches (fig-2-3) a manufacturing method of a semiconductor light emitting device (LED structure, 200, fig-2-3, ¶0062), the manufacturing method comprising: 
forming a plurality of light emitting cells (a plurality of LED chips228, ¶0062) that are individually separated on a first substrate (the insulation substrate 202, fig-2-3, ¶0062); 
However, Lee is silent regarding forming a first planarization layer by providing an insulating material on the plurality of light emitting cells, a thickness of the first planarization layer being greater than a thickness of the plurality of light emitting cells; 
forming a second planarization layer by providing a photoresist on the first planarization layer to have a flat upper surface, and soft baking the photoresist; and 
dry etching the second planarization layer to a predetermined depth to expose a portion of the first planarization layer provided on the plurality of light emitting cells, and a portion of the second planarization layer remaining between the plurality of light emitting cells on the first planarization layer, 
wherein the forming the second planarization layer and the dry etching are repeated at least once to remove the portion of the second planarization layer provided between the plurality of light emitting cells.
In the same field of endeavor, Tsai teaches (fig-1-3) forming a first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) by providing an insulating material (may be a dielectric layer – silicon oxide or silicon oxynitride, ¶0015) on the active devices (¶0002; the dense pattern 14, fig-1, ¶0016), a thickness of the first planarization 
forming a second planarization layer (a photoresist layer 26, fig-1, ¶0017) by providing a photoresist on the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) to have a flat upper surface (It is noteworthy that an entire top surface 261 of the photoresist layer 26 is planar, ¶0017), and soft baking the photoresist (¶0017); and 
dry etching (¶0019) the second planarization layer (a photoresist layer 26, fig-1, ¶0017) to a predetermined depth (a predetermined depth, ¶0018) to expose a portion of the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) provided on the active devices (¶0002; the dense pattern 14, fig-1, ¶0016), and a portion of the second planarization layer (the remaining photoresist layer 26, fig-2, ¶0020) remaining between the active devices (¶0002; the dense pattern 14, fig-1, ¶0016) on the first planarization layer (a photoresist layer 26, fig-1, ¶0017), 
wherein the forming the second planarization layer (a photoresist layer 26, fig-1, ¶0017) and the dry etching (¶0019) are repeated at least once to remove the portion of the second planarization layer (the remaining photoresist layer 26, fig-2, ¶0020)  provided between the active devices (¶0002; the dense pattern 14, fig-1, ¶0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai form a first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) by providing an insulating material (may be a dielectric layer – silicon oxide or silicon oxynitride, ¶0015) on the active devices (¶0002; the dense pattern 14, fig-1, ¶0016), a thickness of the first planarization layer (a material layer 22/a shallow trench isolation 20, 
Regarding claim 52: 
Lee teaches (fig-2-3) forming the plurality of light emitting cells (a plurality of LED chips 228, fig-2-3, ¶0062 comprises: sequentially forming a first conductivity-type semiconductor layer (a first conductivity semiconductor layer 208, fig-3, ¶0063), an active layer (an active layer 210, fig-3, ¶0063), and a second conductivity-type semiconductor layer (a second 
partially etching (¶0112) the first conductivity-type semiconductor layer (a first conductivity semiconductor layer 208, fig-3, ¶0063), the active layer (an active layer 210, fig-3, ¶0063), and the second conductivity-type semiconductor layer (a second conductivity type semiconductor layer 212, fig-3, ¶0063), respectively, to expose a portion of the first substrate (the insulation substrate 202, fig-3, ¶0063).
Regarding claim 53: 
Lee teaches (fig-3) the first substrate is a growth substrate (¶0109).
Regarding claim 54: 
Lee is silent regarding the first planarization layer and the second planarization layer have an etching selectivity of 1:0.1 to 1:2.0 with respect to the dry etching.
In the same field of endeavor, Tsai teaches (fig-1) an etch rate of the second planarization layer (the photoresist layer 26, fig-1) and an etch rate of the first planarization layer (the material layer 22, fig-1) in the etchant are preferably the same (¶0020).
As set forth in MPEP2144.05 I, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai carefully select the first planarization layer (the material layer 22, fig-1) and the second planarization layer (the photoresist layer 26, fig-1) have an etching selectivity of 1:0.1 to 
Regarding claim 55: 
Lee is silent regarding the insulating material is formed of silicon oxide or silicon nitride.
In the same field of endeavor, Tsai teaches (fig-1) the insulating material (the material layer 22, fig-1, ¶0015) is formed of silicon oxide or silicon nitride (may be silicon nitride, silicon oxide or silicon oxynitride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai form the insulating material (the material layer 22, fig-1, ¶0015) of silicon oxide or silicon nitride (may be silicon nitride, silicon oxide or silicon oxynitride) in order to conformally formed on the substrate 10 (¶0015).
Regarding claim 56: 
Lee teaches (fig-2-3) the plurality of light emitting cells (a plurality of LED chips 228, fig-2-3, ¶0062) comprises a plurality of light emitting structures (each LED chip 228, fig-3, ¶0065) which share the first conductivity-type semiconductor layer (a portion of the first conductivity semiconductor layer 208, fig-3, ¶0065), respectively and in which the active layer and the second conductivity-type semiconductor layer are separately provided (the exposed portion 234 includes a portion of the undoped semiconductor layer 206 and a portion of the first conductivity type semiconductor layer 208, but do not include the active layer 210 and the second conductivity type semiconductor layer 212. ¶0065); 
Regarding claim 57: 
Lee teaches (fig-1) forming a connection electrode (an interconnection layer 126, fig-1, ¶0006) connecting adjacent light emitting structures (the adjacent LED chips 106a and 106b 
Regarding claim 510: 
Lee teaches (fig-1) forming a first electrode (the first conductive type electrode pad 118a, fig-1, ¶0006) on the first conductivity-type semiconductor layer (the first conductivity type semiconductor layer 110, fig-1, ¶0006) and forming a second electrode (the second conductive type electrode pad 120b, fig-1, ¶0006) on the second conductivity-type semiconductor layer (the second conductivity type semiconductor layer 114, fig-1, ¶0006), after forming the plurality of light emitting cells (LED chips 106a and 106b, fig-1, ¶0004).  
Regarding claim 511: 
Lee is silent regarding forming the first planarization layer comprises filling a separation space provided between the plurality of light emitting cells.
In the same field of endeavor, Tsai teaches (fig-1) forming the first planarization layer (the material layer 22, fig-1) comprises filling a separation space (the shallow trench isolation 20, fig-1, ¶0015) provided between the active devices (¶0002; the dense pattern 14, fig-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai form the first planarization layer (the material layer 22, fig-1) comprises filling a separation space (the shallow trench isolation 20, fig-1, ¶0015) provided between the active devices (¶0002; the dense pattern 14, fig-1) in order to conformally formed on the substrate 10 (¶0015).
Regarding claim 512: 
Lee teaches (fig-2-3) a manufacturing method of a semiconductor light emitting device (LED structure, 200, fig-2-3, ¶0062), the manufacturing method comprising: 

forming a plurality of light emitting cells (a plurality of LED chips 228, fig-2-3, ¶0062) on a mesa region (a mesa structure 230, fig-3, ¶0065) partitioned by a separation space (separated by an isolation trench 216, fig-3, ¶0067) that is formed by etching a portion of the semiconductor laminate (214, fig-3) to expose the growth substrate (the insulation substrate 202, fig-3), the plurality of light emitting cells (a plurality of LED chips 228, fig-3, ¶0062) comprising a plurality of light emitting structures (each LED chip 228, fig-3, ¶0065) that share the first conductivity-type semiconductor layer (a portion of the first conductivity semiconductor layer 208, fig-3, ¶0065), and in which the active layer and the second conductivity-type semiconductor layer are separately provided (the exposed portion 234 includes a portion of the undoped semiconductor layer 206 and a portion of the first conductivity type semiconductor layer 208, but do not include the active layer 210 and the second conductivity type semiconductor layer 212. ¶0065); 
 However Lee is silent regarding 18forming a first planarization layer by providing an insulating material on the plurality of light emitting cells and the separation space, a thickness of the first planarization layer being greater than a thickness of the semiconductor laminate; 
forming a second planarization layer on the first planarization layer by providing a photoresist on the first planarization layer and soft baking the photoresist; and dry etching the second planarization layer to a predetermined depth from an upper surface direction of 
wherein the forming the second planarization layer and the dry etching are repeated at least once to remove the portion of the second planarization layer provided between the plurality of light emitting cells.
In the same field of endeavor, Tsai teaches (fig-1-3) forming a first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) by providing an insulating material (may be a dielectric layer – silicon oxide or silicon oxynitride, ¶0015) on the active devices (¶0002; the dense pattern 14, fig-1, ¶0016) and the separation space (an isolated pattern 12, fig-1, ¶0014), a thickness of the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) being greater than a thickness of the semiconductor laminate (the top surface 221 of the material layer 22 directly above the dense pattern 14, fig-1, ¶0016; directly above the trench 19, fig-1, ¶0016);  
forming a second planarization layer (a photoresist layer 26, fig-1, ¶0017) on the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) by providing a photoresist on the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) and soft baking the photoresist (¶0017); and 
dry etching (¶0019) the second planarization layer (a photoresist layer 26, fig-1, ¶0017) to a predetermined depth (a predetermined depth, ¶0018) from an upper surface (the top surface 261, fig-1, ¶0018) direction of the second planarization layer (a photoresist layer 26, fig-1, ¶0017) to expose a portion of the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1) overlapping the mesa region (the dense pattern 14, fig-1, ¶0016), and a portion of the second planarization layer (the remaining photoresist layer 26, 
wherein the forming the second planarization layer (a photoresist layer 26, fig-1, ¶0017) and the dry etching (¶0019) are repeated at least once to remove the portion of the second planarization layer (the remaining photoresist layer 26, fig-2, ¶0020)  provided between the active devices (¶0002; the dense pattern 14, fig-1, ¶0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai form a first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) by providing an insulating material (may be a dielectric layer – silicon oxide or silicon oxynitride, ¶0015) on the active devices (¶0002; the dense pattern 14, fig-1, ¶0016) and the separation space (an isolated pattern 12, fig-1, ¶0014), a thickness of the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) being greater than a thickness of the semiconductor laminate (the top surface 221 of the material layer 22 directly above the dense pattern 14, fig-1, ¶0016; directly above the trench 19, fig-1, ¶0016); forming a second planarization layer (a photoresist layer 26, fig-1, ¶0017) on the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) by providing a photoresist on the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) and soft baking the photoresist (¶0017); and dry etching (¶0019) the second planarization layer (a photoresist layer 26, fig-1, ¶0017) to a predetermined depth (a predetermined depth, ¶0018) from an upper surface (the top surface 261, fig-1, ¶0018) direction of the second planarization layer (a photoresist layer 26, fig-1, ¶0017) to expose a portion of the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1) overlapping the mesa region (the dense pattern 14, fig-1, ¶0016), and a 

    PNG
    media_image1.png
    323
    535
    media_image1.png
    Greyscale

Fig-1_annotated
Regarding claim 513: 
Lee is silent regarding a height of a lowest region of an upper surface of the first planarization layer is 10% or more higher than a height of a highest region of an upper surface of the second conductivity-type semiconductor layer.
In the same field of endeavor, Tsai teaches (fig-1_annotated) a height of a lowest region of an upper surface of the first planarization layer (LR of upper surface of first planarization 
However, the ordinary artisan would have recognized a minimum height of the first planarization layer 22 (fig-1) to be a result effective variable affecting to maintain the top planar surface 222 post dry etching without exposing the top surface of the second conductivity-type semiconductor layer (HR of upper surface of dense pattern 14, fig-1_annotated). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 514: 
Lee is silent regarding an etching rate of the insulating material is substantially equal to an etching rate of the photoresist.
In the same field of endeavor, Tsai teaches (fig-1) an etching rate of the insulating material (the material layer 22, fig-1) is substantially equal to an etching rate of the photoresist (the photoresist layer 26, fig-1, ¶0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai perform etching with an etching rate of the insulating material (the material layer 22, fig-1) is substantially equal to an etching rate of the photoresist (the photoresist layer 26, fig-1, ¶0020) in order to have a planar top surface 222 (¶0020).
Regarding claim 516: 

forming a plurality of light emitting cells (a plurality of LED chips 228, fig-2-3, ¶0062) respectively comprising a first conductivity-type semiconductor layer (a first conductivity semiconductor layer 208, fig-3, ¶0063), an active layer (an active layer 210, fig-3, ¶0063), and a second conductivity-type semiconductor layer (a second conductivity type semiconductor layer 212, fig-3, ¶0063) that are sequentially stacked on a growth substrate (the insulation substrate 202, fig-3, ¶0063), and partitioned by a separation space (separated by an isolation trench 216, fig-3, ¶0067) in which the growth substrate (the insulation substrate 202, fig-3, ¶0063), is exposed; 
However, Lee is silent regarding forming a first planarization layer comprising an upper surface that is higher than an upper surface of the second conductivity-type semiconductor layer by depositing an insulating material on the plurality of light emitting cells and the separation space; 
forming a second planarization layer by providing a photoresist on the first planarization layer and soft baking the photoresist; and 
dry etching the second planarization layer to a predetermined depth from an upper surface direction of the second planarization layer to expose a portion of the second planarization layer overlapping the plurality of light emitting cells of the first planarization layer, and a portion of the second planarization layer provided between the plurality of light emitting cells remaining on the first planarization layer, 
wherein the forming the second planarization layer and the dry etching are repeated at least once to remove the portion of the second planarization layer positioned between the plurality of light emitting cells.

forming a second planarization layer (a photoresist layer 26, fig-1, ¶0017) by providing a photoresist on the first planarization layer (a material layer 22/a shallow trench isolation 20, fig-1, ¶0015) and soft baking the photoresist (¶0017); and 
dry etching (¶0019) the second planarization layer (a photoresist layer 26, fig-1, ¶0017) to a predetermined depth (a predetermined depth, ¶0018) from an upper surface (the top surface 261, fig-1, ¶0018) direction of the second planarization layer (a photoresist layer 26, fig-1, ¶0017) to expose a portion of the second planarization layer (a photoresist layer 26, fig-1, ¶0017) overlapping the active devices (¶0002; the dense pattern 14, fig-1, ¶0016), and a portion of the second planarization layer (the remaining photoresist layer 26, fig-2, ¶0020) provided between the active devices (¶0002; the dense pattern 14, fig-1, ¶0016) remaining on the first planarization layer (a photoresist layer 26, fig-1, ¶0017), 
wherein the forming the second planarization layer (a photoresist layer 26, fig-1, ¶0017) and the dry etching (¶0019) are repeated at least once to remove the portion of the second planarization layer (the remaining photoresist layer 26, fig-2, ¶0020)  provided between the active devices (¶0002; the dense pattern 14, fig-1, ¶0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai form 
Regarding claim 517: 

In the same field of endeavor, Tsai teaches (fig-1_annotated) a height of a lowest region of an upper surface of the first planarization layer (LR of upper surface of first planarization layer 22, fig-1_annoted) is higher than a height of a highest region of an upper surface of the second conductivity-type semiconductor layer (HR of upper surface of dense pattern 14, fig-1_annotated). But Tsai is shy from disclosing any range.
However, the ordinary artisan would have recognized a minimum height of the first planarization layer 22 (fig-1) to be a result effective variable affecting to maintain the top planar surface 222 post dry etching without exposing the top surface of the second conductivity-type semiconductor layer (HR of upper surface of dense pattern 14, fig-1_annotated). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Tsai within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 518: 
Lee teaches (fig-2-3) the plurality of light emitting cells (a plurality of LED chips 228, fig-2-3, ¶0062) comprises a plurality of light emitting structures (each LED chip 228, fig-3, ¶0065) sharing the first conductivity-type semiconductor layer (a portion of the first conductivity semiconductor layer 208, fig-3, ¶0065), respectively and in which the active layer and the second conductivity-type semiconductor layer are separately provided (the exposed portion 234 includes a portion of the undoped semiconductor layer 206 and a portion of the first conductivity type semiconductor layer 208, but do not include the active layer 210 and the second conductivity type semiconductor layer 212. ¶0065); 
Regarding claim 519: 
Lee teaches (fig-1) the plurality of light emitting structures (LED structure 100, fig-1, ¶0004) are electrically connected to each other (a plurality of LED chips is connected in series by embedding a metal. ¶0004).
Claims 8-9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Hsuch Lin Lee (US PG PUB no: 2013/0292719) hereinafter “Lee” in view of Fu-Shou Tsai (US PG PUB No: 2018/0033633), hereinafter “Tsai” and further in view of Su-hee Chae (US PG PUB No: 2012/0018734), hereinafter “Chae”. (FP 7.21.aia)
Regarding claim 58: 
Lee is silent regarding bonding a second substrate on the first planarization layer after the dry etching.
In the same field of endeavor, Chae discloses (fig-3H) bonding a second substrate (second substrate 310, fig-3H, ¶0060) on the first planarization layer (the insulating layer 330, fig-3H, ¶0059) after the dry etching (¶0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Chae bond a second substrate (second substrate 310, fig-3H, ¶0060) on the first planarization layer (the insulating layer 330, fig-3H, ¶0059) after the dry etching (¶0057) in order to improve light extraction efficiency (¶0061).
Regarding claim 59: 
Lee is silent regarding the first substrate and the second substrate are made of a same composition material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Chae have the first substrate (the first substrate S, fig-3H, ¶0049) and the second substrate (the second substrate 310, fig-3H, ¶0060) are made of a same composition material (a silicon substrate, ¶0049, ¶0060) in order to use a grinding or lapping process to reduce the thickness of the first substrate S (¶0061).
Regarding claim 515: 
Lee teaches the growth substrate is a sapphire (¶0062). However, Lee does not expressly mention that the growth substrate is a silicon substrate.
In the same field of endeavor, Chae teaches the use of either sapphire or silicon substrate as a growth substrate (¶0007: typically a thin film-type GaN LED is formed by growing a GaN thin film on a sapphire (Al.sub.2O.sub.3) substrate (¶0007). Also, if a silicon substrate is used, after growing a GaN thin film, the silicon substrate may be removed without performing an LLO process and thus the output of light may not be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Chae to use silicon as growth substrate in order to remove the silicon substrate without performing an LLO process and thus the output of light may not be reduced (¶0008).
Regarding claim 520: 
Lee teaches the growth substrate is a sapphire (¶0062). However, Lee does not expressly mention that the growth substrate is a silicon substrate.
typically a thin film-type GaN LED is formed by growing a GaN thin film on a sapphire (Al.sub.2O.sub.3) substrate (¶0007). Also, if a silicon substrate is used, after growing a GaN thin film, the silicon substrate may be removed without performing an LLO process and thus the output of light may not be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Chae to use silicon as growth substrate in order to remove the silicon substrate without performing an LLO process and thus the output of light may not be reduced (¶0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moustakas et al. (US PG PUB No: 2014/0061861) teaches semiconductor film planarization process using an etch-back method. A sacrificial planarization material such as photoresist has been used with closely matching etch rates of the sacrificial planarization material and the III-nitride material.
Shimoda et al. (US Patent No: 6,372,608) teaches a method for transferring a thin film device on a substrate onto a transfer member, includes a step for forming a separation layer on the substrate, a step for forming a transferred layer including the thin film device on the separation layer, a step for adhering the transferred layer including the thin film device to the transfer member with an adhesive layer there between, a step for irradiating the separation layer with light so as to form internal 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ramos F Eliseo can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895